Case 5:21-cv-02139-SVK Document 1-4 Filed 03/26/21 Page 1 of 6




                EXHIBIT D
3/16/2021              Case 5:21-cv-02139-SVK  Document
                                            WHOIS              1-4 Information
                                                  Lookup for Domain  Filed 03/26/21
                                                                               - BigRock.comPage 2 of 6



                                                                                                          (/checkout.php)   0
                                                                     (/)

                                 WHOIS results for techlacarte com
   techlacarte.com

      Domain Name: TECHLACARTE.COM
      Registry Domain ID: 2403400946_DOMAIN_COM-VRSN
      Registrar WHOIS Server: Whois.bigrock.com
      Registrar URL: www.bigrock.com
      Updated Date: 2020-05-26T02:19:27Z
      Creation Date: 2019-06-18T06:43:12Z
      Registrar Registration Expiration Date: 2021-06-18T06:43:12Z
      Registrar: BigRock Solutions Ltd.
      Registrar IANA ID: 1495
      Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
      Registry Registrant ID: Not Available From Registry
      Registrant Name: Jake Irwin
      Registrant Organization:
      Registrant Street: 303, North street
      Registrant City: MAA
      Registrant State/Province: Other
      Registrant Postal Code: 600028
      Registrant Country: IN
      Registrant Phone: +91.7700949568
      Registrant Phone Ext:
      Registrant Fax:
      Registrant Fax Ext:
      Registrant Email: admin@techlacarte.com
      Registry Admin ID: Not Available From Registry
      Admin Name: Jake Irwin
      Admin Organization:
      Admin Street: 303, North street
      Admin City: MAA
      Admin State/Province: Other
      Admin Postal Code: 600028
      Admin Country: IN
      Admin Phone: +91.7700949568
      Admin Phone Ext:
      Admin Fax:
      Admin Fax Ext:
      Admin Email: admin@techlacarte.com
      Registry Tech ID: Not Available From Registry
      Tech Name: Jake Irwin
      Tech Organization:
      Tech Street: 303, North street
      Tech City: MAA
      Tech State/Province: Other
      Tech Postal Code: 600028
      Tech Country: IN
      Tech Phone: +91.7700949568
      Tech Phone Ext:
      Tech Fax:
      Tech Fax Ext:
      Tech Email: admin@techlacarte.com
      Name Server: chloe.ns.cloudflare.com
      Name Server: seth.ns.cloudflare.com
      DNSSEC: Unsigned
                                                                                                  C H AT O F F L I N E
      Registrar Abuse Contact Email: abuse@bigrock.com
      Registrar Abuse Contact Phone: +1-415-349-0015
https://www.bigrock.com/domain.php                                                                                          1/3
3/16/2021              Case 5:21-cv-02139-SVK  Document
                                            WHOIS              1-4 Information
                                                  Lookup for Domain  Filed 03/26/21
                                                                               - BigRock.comPage 3 of 6
      URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
      >>> Last update of WHOIS database: 2021-03-16T23:39:31Z <<<

      For more information on Whois status codes, please visit https://icann.org/epp

      Registration Service Provided By: BIGROCK

      The data in this whois database is provided to you for information purposes
      only, that is, to assist you in obtaining information about or related to a
      domain name registration record. We make this information available "as is",
      and do not guarantee its accuracy. By submitting a whois query, you agree
      that you will use this data only for lawful purposes and that, under no
      circumstances will you use this data to:
      (1) enable high volume, automated, electronic processes that stress or load
      this whois database system providing you this information; or
      (2) allow, enable, or otherwise support the transmission of mass unsolicited,
      commercial advertising or solicitations via direct mail, electronic mail, or
      by telephone.
      The compilation, repackaging, dissemination or other use of this data is
      expressly prohibited without prior written consent from us. The Registrar of
      record is BigRock Solutions Ltd..
      We reserve the right to modify these terms at any time.
      By submitting this query, you agree to abide by these terms.




     WHOIS Lookup
      1. Enter a Domain Name
       For Example: somedomai
      2. Verify using code below


                I'm not a robot
                                                  reCAPTCHA
                                                  Privacy - Terms



      Please insert the security key from the image into the Textbox that is provided. This key is used to verify that
      this page is not accessed by any automated processes to harvest Whois Data.


        Search




                    FREE
        with every Domain Name


            2 Email Account(s)
            Domain Theft Protection
                                                                                                      C H AT O F F L I N E


https://www.bigrock.com/domain.php                                                                                            2/3
3/16/2021              Case 5:21-cv-02139-SVK  Document
                                            WHOIS              1-4 Information
                                                  Lookup for Domain  Filed 03/26/21
                                                                               - BigRock.comPage 4 of 6

            and more! (/domain-
            registration/free-with-
            domain-registration)




                                           Sales Team: 1-888-924-4762 (Toll Free)
                             Contact Us (/support/contact-us.php) Legal (/support/legal.php)
                                Privacy Policy (https://www.endurance.com/privacy/privacy)
                                       ICANN Accredited. Copyrights © 2014-2016 BigRock.com


                  (https://www.facebook.com/BigRockIsSocial)                  (https://twitter.com/BigRock)

               (https://plus.google.com/+bigrock)              (https://www.youtube.com/user/BigRockTV)




                                                                                                 C H AT O F F L I N E


https://www.bigrock.com/domain.php                                                                                       3/3
                   Case 5:21-cv-02139-SVK Document 1-4 Filed 03/26/21 Page 5 of 6
                                                  English


                                    (/)                                                                            


Domain Name Registration Data Lookup
Enter a domain name                                                           Frequently Asked Questions (FAQ) (/faq)

 techlacarte.com


                                                         Lookup

By submitting any personal data, I acknowledge and agree that the personal data submitted by me will be processed in
accordance with the ICANN Privacy Policy (https://www.icann.org/privacy/policy), and agree to abide by the website
Terms of Service (https://www.icann.org/privacy/tos) and the Domain Name Registration Data Lookup Terms of Use.




 Domain Information

  Name: TECHLACARTE.COM

  Registry Domain ID: 2403400946_DOMAIN_COM-VRSN

  Domain Status:
  clientTransferProhibited (https://icann.org/epp#clientTransferProhibited)

  Nameservers:
  CHLOE.NS.CLOUDFLARE.COM
  SETH.NS.CLOUDFLARE.COM


  Dates
  Registry Expiration: 2021-06-18 06:43:12 UTC

  Created: 2019-06-18 06:43:12 UTC




 Registrar Information

  Name: BigRock Solutions Ltd

  IANA ID: 1495

  Abuse contact email: abuse@bigrock.com

  Abuse contact phone: tel:+1.832-295-1535
                       Case 5:21-cv-02139-SVK Document 1-4 Filed 03/26/21 Page 6 of 6
DNSSEC Information

 Delegation Signed: Unsigned




Authoritative Servers

 Registry Server URL: https://rdap.verisign.com/com/v1/domain/techlacarte.com (https://rdap.verisign.com/com/v1/
 domain/techlacarte.com)

 Last updated from Registry RDAP DB: 2021-03-16 04:25:39 UTC

 Registrar Server URL: https://rdapserver.net/domain/TECHLACARTE.COM (https://rdapserver.net/domain/TECHL
 ACARTE.COM)




                                                                                                   
              Youtube                                   Twitter                                    Linkedin
(http://www.youtube.com/icannnews)          (https://www.twitter.com/icann)       (https://www.linkedin.com/company/icann)




                                                                                                
                                                                                                Newletters
                Flickr                               Facebook
                                                                              (https://www.icann.org/resources/pages/global-
(http://www.flickr.com/photos/icann)    (http://www.facebook.com/icannorg)
                                                                                             newsletter-2018)




                                                                                                      
           Community Wiki                                                                           ICANN Blog
   (https://community.icann.org/)                                                        (https://www.icann.org/news/blog)


© Internet Corporation for Assigned Names and Numbers. Privacy Policy
(https://www.icann.org/privacy/policy) Terms of Service (https://www.icann.org/privacy/tos) Cookies
Policy (https://www.icann.org/privacy/cookies)
